Exhibit 99.1 LUFKIN INDUSTRIES, INC. UNAUDITED PRO FORMA CONDENSED COMBINED STATEMENT OF EARNINGS On December 1, 2011, Lufkin Industries, Inc. (“Lufkin”, the “Company”) completed its acquisition of substantially all of the assets of Quinn’s Oilfield Supply Ltd. (“Quinn”) and all of the outstanding equity interests in (i) Quinn Pumps, Inc., (ii) Quinn Pumps [California] Inc., (iii) Grenco Energy Services Inc., and (iv) Grenco Energy Services Limited Partnership (the “Acquired Companies”), for a purchase price of approximately $311 million plus assumed liabilities, (the “Acquisition”).The following unaudited pro forma condensed combined statement of earnings for the year ended December 31, 2011 is based on the historical financial statements of Lufkin and Quinn using the acquisition method of accounting. The unaudited pro forma condensed combined statement of earnings for the year ended December 31, 2011 gives effect to the Acquisition as if it had occurred on January1, 2011, and includes all adjustments that give effect to events that are directly attributable to the Acquisition, are expected to have a continuing impact, and are factually supportable. The unaudited pro forma condensed combined statement of earnings combines the historical results of Lufkin for the fiscal year ended December 31, 2011 with the historical results of Quinn for the eleven months ended November 30, 2011, plus pro forma adjustments.As the Acquisition closed on December 1, 2011, Lufkin’s consolidated statement of earnings for the year ended December 31, 2011 includes results for Quinn for the month of December 2011. The unaudited pro forma condensed combined statement of earnings is presented for informational purposes only and is not intended to represent or to be indicative of the results of operations that Lufkin would have reported had the Acquisition been completed as of the date set forth in the unaudited pro forma condensed combined statement of earnings. The unaudited pro forma condensed combined statement of earnings reflects certain adjustments based on management’s preliminary estimates of the fair values of tangible and intangible assets acquired and liabilities assumed.Upon completion of detailed valuation studies the Company may make additional adjustments to the fair values, and these valuations could change significantly from those used to determine certain adjustments in the pro forma condensed combined statement of earnings. This unaudited pro forma condensed combined statement of earnings should be read in conjunction with: · Lufkin’s historical consolidated financial statements and notes thereto contained in Lufkin’s Annual Report on Form 10-K for the year ended December 31, 2011, as well as · Lufkin’s Current Reports on Amended Forms 8-K filed with the United States Securities and Exchange Commission on December 13, 2011 and on February 14, 2012, which include: – Quinn’s historical financial statements and notes thereto for the periods ended February 28, 2011, 2010 and 2009,and for each of the three years in the period ended February 28, 2011, and – Quinn’s historical unaudited consolidated financial statements as of and for the six months ended August 31, 2011 and 2010. Lufkin Industries Inc. Unaudited Pro Forma Condensed Combined Statement of Earnings (In thousands of US Dollars, except per share data) 12 months ended 12/31/11 11 months ended 11/30/11 Lufkin Quinn Reclassifications Pro Forma Adjustments Pro Forma Combined Sales - - Cost of sales - B C Gross profit - ) Selling, general and administrative - - Acquisition expenses - - ) A Litigation reserve - - - Finance costs 0 ) E - - Total operating expenses ) ) Operating income ) Interest income - - - Interest expense ) - ) E ) D1 ) ) D2 Other income (expense), net ) 90 - - ) Earnings from continuing operations before income tax provision - ) Income tax provision - ) F Deferred income taxes - - - Earnings from continuing operations - ) Loss from discontinuing operations - ) - - ) Net income - ) Earnings per share from continuing operations: Basic $ $ Diluted $ $ LUFKIN INDUSTRIES, INC. NOTES TO UNAUDITED PRO FORMA CONDENSED COMBINED STATEMENT OF EARNINGS 1. Description of the Transaction and Basis of Presentation The unaudited pro forma condensed combined statement of earnings has been prepared based on Lufkin’s and Quinn’s historical financial information, giving effect to the Acquisition and related adjustments described in these notes. The unaudited pro forma condensed combined statement of earnings for the year ended December 31, 2011 is presented as if the Acquisition had occurred on January 1, 2011. Quinn prepared its consolidated financial statements as of and for the year ended February 28, 2011 in accordance with Canadian generally accepted accounting principles (“Canadian GAAP”). Any measurement differences in accounting principles between Canadian GAAP and U.S. GAAP as they apply to Quinn are not material. Quinn’s interim financial statements for the nine months ended November 30, 2011 have been prepared using accounting policies consistent with International Financial Reporting Standards (“IFRS”) and in accordance with IAS 34, “Interim Financial Reporting” (“IAS 34”) as issued by the International Accounting Standards Board. Any measurement differences in accounting principles between IFRS and U.S. GAAP as they apply to Quinn are not material. As such, Quinn's financial statement balances for the eleven months ended November 30, 2011, presented in the unaudited pro forma condensed combined statement of earnings, are in accordance with US GAAP. Quinn historically reported its financial statements in its local currency, the Canadian dollar. In order to present the pro forma financial information in U.S. dollars, Quinn’s statement of earnings has been translated using the average rate of 1.0149for the applicable eleven-monthperiod. For purposes of preparing the unaudited pro forma condensed combined statement of earnings, certain reclassifications have been made to Quinn’s historical statement of earnings to conform to Lufkin’s presentation. Also, certain note disclosures normally included in financial statements prepared in accordance with U.S. GAAP have been condensed or omitted as permitted by the Securities and Exchange Commission rules and regulations. Lufkin accounts for business combinations in accordance with Financial Accounting Standards Board Accounting Standards Codification (“ASC”) 805, “Business Combinations.” The unaudited pro forma condensed combined statement of earnings reflects certain adjustments based on management’s preliminary estimates of the fair values of tangible and intangible assets acquired and liabilities assumed.Upon completion of detailed valuation studies the Company may make additional adjustments to the fair values, and these valuations could change significantly from those used to determine certain adjustments in the pro forma condensed combined statement of earnings. Pro Forma Footnotes The preliminary purchase price allocation and recognition of goodwill arising from the Acquisition is as follows (in thousands): Cash consideration $ Assumed liabilities Total purchase price $ Less: Estimated fair value of assets acquired: Current Assets $ ) Depreciable Property, Plant and Equipment ) Trade Name ) Patents ) Software ) Customer Relationships ) Plus: Deferred Income Tax Liability Goodwill $ A. Reflects the payment of transaction costs related to the Acquisition of $6.6 million. The impact of transaction costs already incurred has not been reflected in the unaudited pro forma condensed combined statement of earnings since these costs are expected to be nonrecurring in nature. B. Reflects pro forma depreciation expense adjustments related to estimated fair value adjustments for property, plant and equipment, as follows (in thousands): Pro forma increase/(decrease) to depreciation expense Estimated Estimated For the eleven Historical fair fair value Useful months ended amounts value adjustment lives (yrs) November 30, 2011 Real Property: Land $ $ $ N/A $
